Appeal from *1172a judgment of the Steuben County Court (Joseph W. Latham, J.), rendered October 15, 1999. The judgment convicted defendant, upon a jury verdict, of criminal possession of a controlled substance in the third degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him after a jury trial of criminal possession of a controlled substance in the third degree (Penal Law § 220.16 [1]). Contrary to defendant’s contention, the verdict is not against the weight of the evidence (see People v Jackson, 306 AD2d 910, 911 [2003], lv denied 100 NY2d 595, 1 NY3d 540 [2003]; People v Williams, 291 AD2d 897, 898 [2002], lv denied 97 NY2d 763 [2002]; see generally People v Bleakley, 69 NY2d 490, 495 [1987]). We further reject the contention in defendant’s pro se supplemental brief that County Court failed to instruct the jury in accordance with CPL 260.30 (2) and 270.40. The sentence is neither unduly harsh nor severe. Present—Pigott, Jr., EJ., Fine, Scudder, Gorski and Hayes, JJ.